Name: Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 386 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4134 / 86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan Whereas it is necessary to provide that neither handicraft or traditional folklore products , for which an appropriate certification system will be devised , nor products introduced into the customs territory of the Community under the inward processing rules or under other temporary admission rules and reexported from that territory in the same state or after processing are to be set off against the abovementioned quantitative quotas ; Whereas provision should be made for introducing where certain conditions are fulfilled , quantitative limits on textile products which are included in the import arrangements applicable to Taiwan but for which no quantitative limit has been fixed ; Whereas it should be possible , where a quantitative quota has been substantially under-utilized in one year , to restrict the growth of imports of the product concerned ; Whereas it should be possible , where it is found that products originating in Taiwan and subject to this Regulation have been imported into the Community in an attempt to evade the provisions of this Regulation , to deduct the quantity of goods concerned from the appropriate quantitative quotas established under this Regulation ; Whereas it should be possible to introduce specific quanti ­ tative quotas for products obtained under the outward processing relief arrangements ; Whereas the import arrangements at present in force expire on 31 December 1986 ; whereas it is necessary to provide for transitional arrangements in respect of products shipped before 1 January 1987 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC ) No 3587 / 82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ( 1 ) , as last amended by Regulation (EEC ) No 3787/ 85 ( 2 ), allocates quantitative quotas in respect of imports into the Community and lays down the arrangements for imports into the Community of the products in question up to 31 December 1986 ; Whereas those arrangements should be maintained beyond that date and adjusted as part of the revision of the Community's overall commercial policy on textile pro ­ ducts ; Whereas , given the persisting uncertainty as regards the import arrangements in Taiwan applied to products of Community origin , it is appropriate to fix quotas only for 1987 and at the levels indicated in Annex II ; whereas , however , these levels may be adjusted following develop ­ ments in this situation ; Whereas , because of the considerable disparities between the conditions to which imports into Member States of the products in question are at present subject and because of the particular sensitivity of the Community textile industry , harmonization of these import conditions can be achieved only gradually ; whereas , to this end , the main criterion for the allocation of the Community quantitative quotas should be that the volumes admitted under the present import conditions should be gradually adapted to the supply needs of the markets , with significantly higher annual rates of increase for Member States in which the volumes are relatively the smallest , in order to align them gradually on the supply needs of the markets ; HAS ADOPTED THIS REGULATION : Article 1 ( ») OJ No L 374 , 31 . 12 . 1982, p. 1 . ( 2 ) OJ No L 366 , 31 . 12 . 1985 , p. 43 . 1 . From 1 January 1987 to 31 December 1991 importa ­ tion into the Community of the products indicated in No L 386 / 2 Official Journal of the European Communities 31 . 12 . 86 the categories listed in Annex I shall be governed by the provisions of this Regulation . 2 . Classification shall be based on the nomenclature of the Common Customs Tariff and on the nomenclature of goods for the external trade statistics of the Community , and the statistics of trade between Member States (NIMEXE ). 3 . Subject to the provisions of this Regulation , importa ­ tion into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictipns or to measures having equivalent effect . force before that date , provided that the products were loaded on board in Taiwan before 1 January 1987 . 5 . Should it appear that additional supplies of a product listed in Annex II are required in the Community or in a given region of the Community , importation of amounts greater than those mentioned in Annex II may be authorized in accordance with the procedure laid down in Article 1 1 . 6 . The definition of quantitative limits laid down in Annex II and of the categories of products to which they apply shall be adopted in accordance with the procedure laid down in Article 11 , where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member State (NIMEXE ) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . Article 3 1 . Imports of textile products in the categories to which this Regulation applies , originating in Taiwan and not listed in Annex II , may be made subject to quantitative limits in the Community where the level of those imports exceeds the level of the total imports of the same product in the preceding year by the following percentages :  for the categories of products in Group I : 0,4% ,  for the categories of products in Group II : 2% ,  for the categories of products in Group III : 6% . 2 . Where the imports referred to in paragrah 1 into a given region of the Community exceed the following regional percentage of the total amount calculated for the Community as a whole by means of the percentages shown in para ­ graph 1 , they may be made subject to quantitative limitation in that region : Article 2 1 . In 1987 , 1988 , 1989 , 1990 and 1991 importation into the Community of textile products listed in Annex II and originating in Taiwan shall be effected within the limits of quantitative quotas , the allocation being made in such a way as to ensure the expansion and gradual adjustment to the supply needs of the markets and also to allow for carry-over and advance drawing as between one year and another and for transfers from one category to another . The quotas for the period 1 January to 31 December 1987 shall be fixed in Annex II . The quotas for the following years shall be fixed by the Council , acting by a qualified majority on a proposal from the Commission . 2 . For the purposes of the application of this Regulation , the concept of originating products , as well as the means of monitoring their origin , shall be those defined by the relevant Community rules in force . 3 . The release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the presentation of the import authorization referred to in Article 5 of Regulation (EEC) No 1023 / 70 O ). Import authorizations shall be issued by the Member States' autho ­ rities , subject to the remaining provisions of this Article and to the conditions which may be required by the aforesaid authorities for the administration of the quotas . The autho ­ rities of the Member State of importation shall issue the import authorization within five working days from the presentation by the importer of the relevant application . Imports authorized in accordance with the above provisions shall be set off against the quotas established for the year in which the products were loaded on board in Taiwan . For the purposes of this Regulation , shipment of the goods is considered to have taken place on the date of their loading onto the exporting aircraft , vehicle or vessel . 4 . The release after 1 January 1987 for free circulation in the Community of the products covered by this Regulation shall be subject to the same import arrangements as were in Germany Benelux France Italy Denmark Ireland United Kingdom Greece Spain Portugal 25,5% 9,5% 16,5% 13,5% 2,7% 0,8% 21,0% 1,5% 7,5% 1,5% 3 . Such limits may not be set at an annual level lower than 106% of the volume of imports during the year preceding that in which imports exceeded the threshold established in accordance with paragraph 1 , nor lower than the level established under paragraph 1 , nor lower than the 1985 volume of imports of the category of products in question originating in Taiwan .H OJ No L 124 , 8 . 6 . 1970 , p. 1 . 31 . 12 . 86 Official Journal of the European Communities No L 386 / 3 4 . The limits referred to in paragraphs 1 and 2 shall be set by the Commission in accordance with the procedure referred to in Article 11 . 5 . The provisions for the administration of the quantita ­ tive quotas described in Article 2 , and in particular Article 2 , Article 4 and Article 6 to 9 of this Regulation , shall apply to quantitative limits established under this Article , save for any different provisions adopted in accordance with the proce ­ dure referred to in Article 1 1 . established under this Regulation have been transhipped , re-routed or otherwise imported into the Community in circumvention of this Regulation and where there is clear proof of such circumvention , the Commission may , in accordance with the procedure laid down in Article 11 , deduct from the quantitative quotas established under this Regulation an amount equivalent to the amount of the products concerned originating in Taiwan . 2 . The provisions of paragraph 1 shall apply also to imports after 1 January 1983 . Article 7 Specific quotas for products of economic outward processing operations fulfilling the conditions set out in Regulation (EEC) No 636 / 82 (*) may be established in accordance with the procedure described in Article 11 in respect of the products listed in Annex II or subject to quantitative limits under Article 3 . Article 4 1 . The Member States may authorize imports in excess of the quantitative quotas laid down by Article 2 , either by carrying over unused quantities from the quotas of the preceding year or by advance drawing on the quotas for the following year , provided that such carry-over and advance drawing does not exceed respectively 7 % and 5 % of the quota to be increased . 2 . Member States may authorize the transfer of unused quantities in one quota to another quota within the following limits only :  between categories 2 and 3 of Group 1:4% of the quota to which the transfer is made ,  between categories 4 to 8 of Group 1:4% of the quota to which the transfer is made ,  from the categories in Groups I , II and III to categories in Groups II or III : 5 % of the quota to which the transfer is made . The table of equivalences applying to the transfers referred to is given in Annex I. 3 . The cumulative application of the flexibility arrange ­ ments set out in the preceding paragraphs may not exceed , with regard to each quota , 12% . 4 . The Member States shall inform the Commission forthwith each time the provisions laid down in the preceding paragraphs are invoked ; the Commission shall inform the other Member States thereof. Article 8 Products referred to in Article 1 which are brought into the customs territory of the Community under inward proces ­ sing arrangements or under other temporary admission arrangements and re-exported from that territory in the unaltered state or after processing shall not be charged against the quotas as established in Articles 2 and 3 . Article 9 1 . Products referred to in Article 1 shall not be set off against the quotas referred to in Articles 2 and 3 if they comply with the criteria set out below: ( a ) fabrics , woven on handlooms entirely operated by hand or foot , of a traditional variety made by the cottage industry in Taiwan ; ( b ) clothes or other textile articles of a traditional variety fabricated by the cottage industry in Taiwan , obtained manually from fabrics described above and handsewn without the aid of machinery ; (c) handmade traditional folklore textile products made by the cottage industry in Taiwan . 2 . For the application of paragraph 1 , products may , on importation , be accompanied , at the request of the Member State , by a certificate conforming to the model in Annex III and issued by the Taiwan Textile Federation . Article 5 If in a given year there is a sharp and substantial increase in the level of imports into the Community or a region of the Community of a given category of Group I products listed in Annex II , the Commission may , at the request of a Member State or on its own initiative , decide , in accordance with the procedure laid down in Article 11 , to make adjustments to the limits while maintaining the overall import possibili ­ ties . Article 10 Where reference is made to the procedure provided for in Article 1 1 , the Committee referred to in the said Article shall , Article 6 1 . Where the Commission finds that products originating in Taiwan which are subject to quantitative quotas (') OJ No L 76 , 20 . 3 . 1982 , p. 1 . No L 386 / 4 31 . 12 . 86Official Journal of the European Communities Where the measures proposed are not in conformity with the Committee's opinion , or where no opinion has been given , the Commission shall submit to the Council without delay a proposal for the measures to be taken . The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . for the purposes and the lifetime of this Regulation , be the Textile Committee set up under Article 10 of Regulation (EEC ) No 1023 / 70 . Article 1 1 1 . Where reference is made to the procedure , defined in this Article , the chairman , on his own initiative or at the request of the representative of a Member State , shall refer the matter to the Committee . 2 . The Commission representative , who shall chair the Committee , shall submit draft measures to the Commission . The Commission shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined . The Committee shall decide by the majority specified in Article 148 ( 2 ) of the Treaty for the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee , the votes of the Member States' representatives shall be weighted in accor ­ dance with the abovementioned Article . The Chairman shall not vote . 3 . The Commission shall adopt the measures proposed where they are in conformity with the Committee's opi ­ nion . Article 12 The chairman may , on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 13 This Regulation shall enter into force on 1 January 1987 . It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 No L 386 / 5Official Journal of the European Communities AXNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies ' garments ' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Cate ­ gory CCT heading No 1987 Nimexe code 1987 Table of equivalenceDescription pieces / kg g piece 1 2 ( 3 ) (4 5 6 1 55.05 Cotton yarn , not put up for retail sale55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 2 55.09 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics, tulle and other net fabrics 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19,21,29,32,34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 2 a 55.09 a ) of which : other than unbleached or bleached 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics or synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) of which : other than unbleached or bleached 3 a 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 No L 386 / 6 Official Journal of the European Communities 31 . 12 . 86 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 4 60.04 B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.05 A II b ) 4 mm ) 11 22 33 44 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 60.05-86 , 87 , 88 , 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair ), undervestes and the like , knitted or crocheted 6,48 154 5 60.05 A la ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33 , 34 , 39 , 40 , 41 , 42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 4,53 221 6 61.01 B Vd ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 1,76 568 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) ee ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 85 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres 5,55 180 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 217 31 . 12 . 86 No L 386 / 7Official Journal of the European Communities GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry toweling and woven terry fabrics , of cotton 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted 22 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 Yarn of staple or waste synthetic , fibres , not put up for retail sale 22 a ) 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 a ) of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of staple or waste artificial fibres , not put up for retail sale 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 . 69 , 71 . 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted surface textile fabrics , of wool , of cotton or of man-made textile fibres 32 a ) 58.04-63 a ) of which : cotton corduroy 39 62.02 B Ha )  c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry ­ toweling or similar terry fabrics of cotton GROUP II B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 12 60.03 B I a ) b ) II a ) 2 b ) III IV 60.04 B III a ) 2 b ) 60.06 B II 60.03-11 , 18 , 20 , 29 , 40 , 80 60.04-33 , 34 60.06-92 Panty-hose ( tights ), stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 24,3 pairs 41 13 60.04 B IV a ) 2 b ) 1 cc ) 2 dd ) c ) 2 d ) 1 cc ) 2 cc ) 60.04-36 , 48 , 56 , 66 , 75 , 85 Men's or boys' underpants and briefs , women's or girls ' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 17 59 No L 386 / 8 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 14 61.01 Alia ) B Vb ) 1 2 3 61.01-07 , 41 , 42 , 44 , 46 , 47 Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) (of category 21 ) 0,72 1389 15 61.02 B la ) B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's or girls woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres ( other than parkas ) (of category 21 ) 0,84 1190 16 61.01 B Vc) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1250 17 61.01 B Va ) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets excluding waister jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 700 18 61.01 B III 61.02 B lie ) 61.03 B C 61.04 B 61.01-24 , 25 , 26 ; 61.02-22 , 23 , 24 ; 61.03-51 , 55 , 59 , 81 , 85 , 89 61.04-11 , 13 , 18 , 91 , 93 , 98 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted Women's or girls' singlets and other vests , slips , petticoats , briefs panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 19 61.05 A C 61.05-10 , 99 Handkerchiefs , other than knitted or crocheted 59 17 21 . 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Parkas ; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres 2,3 435 24 60.04 B IV a ) 1 b ) 1 bb 2 aa ) bb ) c ) 1 d ) 1 bb ) 2 aa ) bb ) 60.05 A II b ) 4 II ) 11 60.04-35 , 47 , 51 , 53 , 65 , 73 , 81 , 83 60.05-84 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted 3,9 257 31 . 12 . 86 Official Journal of the European Communities No L 386 / 9 (3 (4 5 (6 60.05-46 , 47 , 48 , 49 Women s or girls' dresses , ofwool , of cotton or man-made fibres 3,1 323 61.02-48 , 52 , 53 , 54 2,6 38560.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts 60.05-60 , 63 , 65 1,61 620Trousers , bib and brace overalls , breeches and shorts ( other than swimwear ), knitted or crocheted , of wool , of cotton or man-made fibres 61.02-42 , 43 , 44 1,37 730Women's or girls' suits and ensembles , other than knitted or crocheted , ofwool , of cotton or man-made fibres , excluding ski suits ( 1 ) ( 2 ) 26 60.05 A II b ) 4 cc ) 1 1 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 28 60.05 A II b ) 4 ee ) 29 61.02 B II e ) 3 aa ) bb ) cc ) 31 61.09 D 68 60.03 A 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.05 A II b ) 1 5 aa ) 61.02 Ala ) b ) 61.04 A 61.11 A 73 60.05 A II b ) 3 61.09-50 Brassieres , woven , knitted or crocheted 18,2 55 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Babies' garments and clothing accessories , excluding babies gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes , other than knitted or crocheted , of category 88 60.05-06 , 07 , 08 , 09 , 91 61.02-01 , 03 61.04-01 , 09 61.11-10 60.05-16 , 17 , 19 1,67 600Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 31 . 12 . 86No L 386 / 10 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's or boys' industrial or occupational clothing ; other than knitted or crocheted ; women's or girls' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted 77 61.01 B V f) 1 61.02 B II e ) 8 aa ) 61.01-82 61.02-86 Ski suits , other than knitted or crocheted 78 61.01 A I II b ) B V g ) 1 2 3 61.02 A II B I b ) II e ) 9 aa ) bb ) cc ) 61.01-03 , 09 , 93 , 94 , 97 61.02-04 , 07 , 93 , 95 , 97 Garments , other than knitted or crocheted , excluding garments of categorie 6,7,8,14,15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 83 60.05 A lb ) II a ) b ) 4 hh ) 11 22 33 44 kk ) 11 60.05-03 , 04 , 75 , 76 , 77 , 78 , 82 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 GROUP III A ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 51.04 A III b ) 51.04-08 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 51.04 A II IV 51.04-05 , 10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 51.04-10 , 15 , 17 , 18 , 23 , 25 , 27 , 28 , 32 , 34 , 41 , 48 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 a ) of which : other than unbleached or bleached 31 . 12 . 86 Official Journal of the European Communities No L 386 / 11 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 36 51.04 51.04-54 , 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , Woven fabrics of continuous artificial fibres , B II 76 , 81 , 89 , 93 , 94 , 97 , 98 other than those for tyres of category 114 III 36 a ) 51.04-55 , 58 , 62 , 64 , 72 , 74 , 76 , 81 , 89 , 94 , 97 , 98 a ) of which : other than unbleached or bleached 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of artificial staple fibres 37 a ) 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 a ) of which : other than unbleached or bleached 38 A 60.01 B hi b ) 1 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 All 62.02-09 Net curtains , other than knitted or crocheted 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Woven curtains ( including drapes ) interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres 41 ex 51.01 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , Yarn of synthetic filement (continuous ), not A 22 , 24 , 27 . 29 , 39 , 41 , 42 , 43 , 44 , 46 , 48 put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 42 ex 51.01 B 51.01-50 , 61 , 67 , 68 , 71 , 77 , 78 , 80 Yarn of continuous man-made fibres , not put up for retail sale : B. Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 43 51.03 51.03-10 , 20 Yarn of man-made filament , yarn of staple 55.06 55.06-10 , 90 artificial fibres , cotton yarn , put up for retail sale 56.06 B 56.06-20 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 Yarn of carded sheep's or lambs' wool (woollen 53.08 A 53.08-11 , 15 yarn ) or of carded fine animal hair , not put upfor retail sale No L 386 / 12 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 48 53.07 53.08 B 53.07-02 , 08 , 12 , 18 , 30 , 40 , 51 , 59 , 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn ) or of combed fine animal hair , not put up for retail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton , carded or combed \ 53 55.07 55.07-10 , 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Staple artificial fibres , including waste , carded , combed or otherwise processed for spinning 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Synthetic staple fibres , including waste , carded or combed or otherwise processed for spinning 56 56.06 A 56.06-11 , 15 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpetings and rugs , knotted (made up or not ) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Carpets and other textile floor coverings , other than the carpets of category 58 60 58.03 58.03-00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand 61 58.05 A la ) c) II B 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 Narrow woven fabrics , and narrow fabrics ( bolduc ) consisting of warp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings ( not knitted or crocheted ), made from textile materials assembled from rubber thread 31 . 12 . 86 Official Journal of the European Communities No L 386 / 13 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 62 58.06 58.06-10 , 90 Labels , badges and the like , of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven 58.07 58.07-31 , 39 , 50 , 80 Chenille yarn ( including flock chenille yarn ), gimped yarn ( other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like 58.08 58.09 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 Tulle and other net fabrics but not including woven , knitted or crocheted fabrics ; hand or mechanically made lace, in the piece , in strips or in motifs 58.10 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Embroidery , in the piece , in strips or in motifs I 63 60.01 B I a ) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread 60.01 Bib ) 2 3 60.01-51 , 55 Raschel lace and long-pile fabric of synthetic fibres 65 60.01 A B lb ) 4 II C I 60.01-01 , 10 , 62 , 64 , 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89 , 92 , 94 , 96 , 97 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 91 , 95 Travelling rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 10 60.02 A B 60.02-40 , 50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted 17 pairs 59 67 60.05 A II b ) 5 bb ) B 60.06 Bill 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 67a ) 60.05-96 a ) of which : sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip No L 386 / 14 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 69 60.04 B IV a ) 3 b ) 2 cc ) c)3 ex d ) 2 dd ) 60.04-37 , 54 , 67 , 86 Women's or girls' slips and petticoats , knitted or crocheted 7,8 128 70 60.04 B III a ) 1 60.03 B II b ) 1 60.04-31 60.03-24 , 26 Panty-hose ( tights ) of synthetic fibres , measuring per single yarn less than 67 decitex ( 6,7 tex ) Women's stockings of synthetic fibres 30,4 33 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 Bllb ) 60.05-11 , 13 , 15 60.06-9 61.01-22 , 23 61.02-16 , 18 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 74 60.05 A II b ) 4 gg ) 11 22 33 44 60.05-70 , 71 , 72 , 73 Women's or girls' knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 1,54 650 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 84 61.06 B C D E 61.06-30 , 40 , 50 , 60 Shawls , scarves , mufflers , mantillas , veils and the like other than knitted or crocheted , of wool , of cotton or man-made fibres 85 61.07 B C D 61.07-30 , 40 , 90 Ties , bow ties and cravats not knitted or crocheted , of wool , of cotton or man-made fibres 17,9 56 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted 8,8 114 87 61.10 A 61.10-10 Gloves , mittens and mitts , not knitted or crocheted 88 61.10 B 61.11 B 61.10-90 61.11-90 Stockings , socks and sockettes , not knitted or crocheted ; other clothing accessories , pans of garments or of clothing accessories , other than for babies , other than knitted or crocheted 31 . 12 86 Official Journal of the European Communities No L 386 / 15 ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) ( 6 ) 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables of synthetic fibres , plaited or not 91 62.04 All B II 62.04-23 , 73 Tents 93 62.03 B lb ) II a ) b ) 2 c ) 62.03-30 , 40 , 97 , 98 Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14 , 15 , 16 , 18 , 21 , 29 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock ), textile dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57 , 59 , 91 , 95 , 97 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 96 59.03 59.03-01 , 11 , 21 , 23 , 25 , 29 , 30 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 98 59.06 59.06-00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 59.07 59.07-10 , 90 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations 59.10 59.10-10 , 31 , 39 Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut to shape 59.11 A I II III b ) B 59.11-11 , 14 , 17 , 20 Rubberised textile fabrics , not knitted or crocheted , excluding those for tyres 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 No L 386 / 16 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 101 ex 59.04 59.04-80 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awings , and sunblinds 110 62.04 A III B III 62.04-25 , 75 Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29 , 79 Camping goods , woven , other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 62.05 C 62.05-20 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 51.04 A I B I 59.11 A III a ) 59.14 59.15 59.16 59.17 A B II C D 51.04-03 , 52 59.11-15 59.14-00 59.15-10 , 90 59.16-00 59.17-10 , 29 , 32 , 38 , 49 , 51 , 59 , 71 , 79 , 91 , 93 , 95 , 99 Woven fabrics and articles for technical uses 31 . 12 . 86 Official Journal of the European Communities No L 386 / 17 ANNEX II QUANTITATIVE QUOTAS REFERRED TO IN ARTICLE 2 GROUP I A Cate ­ gory CCT heading No ( 1987 ) NIMEXE code 1987 Description Third country Unit Member State Quanti ­ tative limits from 1 January to 31 December 1987 ( 1 ) ( 2 ) (3 (4 5 6 ( 7 ) ( 8 ) 2 55.09 Taiwan tonnesWoven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : D (&gt;) F (') I BNL UK IRL DK GR E P 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 2 a ) 55.09 Taiwana ) of which : other than unbleached or bleached tonnes55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 EEC D F I BNL UK IRL DK GR E P EEC 1 098 570 698 1 622 599 36 104 10 64 6 4 807 78 41 50 68 42 2 9 2 10 2 304 1 276 1 221 1 662 1 728 378 33 49 126 81 2 6 556 78 75 118 85 25 2 3 86 12 2 486 3 Taiwan tonnes56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : D F I BNL UK IRL DK GR E P EEC 3 a ) Taiwan tonnes56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) of which : other than unbleached or bleached D F I BNL UK IRL DK GR E P EEC (') Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 55.09-03 and 10 : Germany : 1987 : 554 tonnes , France : 1987 : 69 tonnes . No L 386 / 18 Official Journal of the European Communities 31 . 12 . 86 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 4(1 ) 60.04 60.04-19 , 20 , 22 , 23 , Shirts , T-shirts , lightweight fine knit roll , polo Taiwan 1 000 D 2 073 B I 24 , 26 , 39 , 41 , 50 , 58 , or turtle necked jumpers and pullovers ( other pieces F 971 II a ) 69 , 71 , 79 , 88 than of wool or fine animal hair ), undervests I 299 b ) and the like , knitted or crocheted BNL 1 618 c ) UK 865 IV a ) 4 IRL 17 b ) 1 aa ) DK 54 dd ) GR 10 2 ee ) E 23 c ) 4 P 6 d ) 1 aa ) dd ) EEC 5 936 ex 2 dd ) 60.05 60.05-86 , 87 , 88 , 89 A II b ) 4 mm ) 1 1 22 33 44 5 60.05 60.05-01 , 29 , 30 , 32 , Jerseys , pullovers , slipovers , waistcoats , Taiwan 1 000 D 4 158 A la ) 33 , 34 , 39 , 40 , 41 , 42 , twinsets , cardigans , bed jackets and blazers ), pieces F 484 II b ) 4 bb ) 11 aaa ) 43 , 80 anoraks , windcheaters , waister jackets and the I 662 bbb ) like , knitted or crocheted BNL 4 278 ccc ) \ UK 5 809 ddd ) I IRL 29 eee ) I DK 122 22 bbb ) \ I GR 10 ccc ) \ I\ E 18 ddd ) I \ P 5 eee ) fff) EEC 15 575 ijij ) 11 6 i 1 ) 61.01 61.01-62 , 64 , 66 , 72 , Men's or boys' woven breeches , shorts (other Taiwan 1 000 D 1 486 B V d ) 1 74 , 76 than swimwear ) and trousers ( including pieces F 160 2 slacks ); women's or girls' woven trousers andIIIl I 94 3 slacks , of wool , of cotton or of man madeIIII BNL 635 e ) 1 \ fibres UK 290 2 \ \IRL 8 3 ||\ DK 10 61.02 61.02-66 , 68 , 72 GR E 6 22 B II e ) 6 aa ) \| P 5 bb) \ II \\ cc) EEC 2 666 7 60.05 60.05-22 , 23 , 24 , 25 Women's or girls' blouses , shirts and Taiwan 1 000 D 1 277 A II b ) 4 aa ) 22 shirt-blouses , whether or not knitted or pieces F 80 33 crocheted , of wool , cotton or man-made I 84 44 fibres BNL 490 55 UK 233 61.02 61.02-78 , 82 , 85 IRL DK 3 15 B II e ) 7 bb ) GR 5 cc ) E 12 ee ) P 3 EEC 2 202 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 386 / 19 ( 1 ) ( 2 ) H ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 8 61.03 61.03-11 , 15 , 8 Men's or boys' shirts , other than knitted or Taiwan 1 000 D 4 660 A I I crocheted , of wool , cotton or man-made || pieces F 118 II I fibres Il\ I 242 IV I I BNL 1 030 IlI|| lIUK 655 I| Il IRL 6 |I|| IIl DK 12 IlI| IIl GR 8 ||Ill I|| E 35 P 6 EEC 6 772 GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 91 10 9 15 11 1 2 6 2 147 22 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 2 196 882 469 603 1 366 14 266 23 44 6 5 869 22 a ) 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 a ) of which : acrylic Taiwan UK 769 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of regenerated textile fibres , not put up for retail sale D F I BNL UK IRL DK GR E P EEC 822 192 494 1 379 246 10 32 14 21 4 3 214 No L 386 / 20 31 . 12 . 86Official Journal of the European Communities GROUP B ( 1 ) 2 (3 (4 (5 ( 6 ) 12 Taiwan60.03-11 , 18 , 20 , 40 , 80 1 000 pieces Panty-hose ( tights ) stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins other than products of category 70 60.03 B I a ) b ) II a ) b ) 2 III IV 60."04 B III a ) 2 b ) 60.06 B II 60.04-33 , 34 60.06-92 13 Taiwan60.04-36 , 48 , 56 , 66 , 75 , 85 1 000 pieces Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool cotton or man-made fibres 60.04 B IV a ) 2 b ) 1 cc ) 2 dd ) c ) 2 d ) 1 cc ) 2 cc ) 14 61.01-07 , 41 , 42 , 44 , 46 , 47 Taiwan 1 000 pieces Men 's or boys' woven overcoats , raincoats , and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) 61.01 A II a ) B V b ) 1 2 3 ( 7 ) ( 8 ) D ( ») 10 720 F 2 405 I 995 BNL 1 925 UK 4 784 IRL 65 DK 3 836 GR 94 E 186 P 38 EEC 25 048 D 778 F 318 I 104 BNL 181 UK 174 IRL 5 DK 19 GR 8 E 60 P 23 EEC 1 670 D 1 434 F 196 I 144 BNL 220 UK 228 IRL 10 DK 32 GR 15 E 16 P 4 EEC 2 299 D 1 061 F 82 I 61 BNL 138 UK 155 IRL 3 DK 15 GR 10 E 8 P 2 EEC 1 535 D 284 F 21 I 13 BNL 10 UK 32 IRL 1 DK 2 GR 2 E 7 P 1 EEC 373 15 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Taiwan 1 000 pieces Women 's , or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man ­ made textile fibres ( other than parkas), of category 21 ) 61.02 B la ) II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) Taiwan16 61.01-51 , 54 , 57 1 000 pieces 61.01 B Vc ) 1 2 3 Men 's or boys ' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits ') Excluding stockings for varicose veins falling within NIMEXE code No 60.06-92 . 31 . 12 . 86 Official Journal of the European Communities No L 386 / 21 ( 1 ) ( 2 ) ' 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 17 61.01 61.01-34 , 36 , 37 Men's or boys' jackets ( excluding waisted Taiwan 1 000 D 404 B Va ) 1 jackets ) and blazers , other than knitted or pieces F 44 2 crocheted , of wool , of cotton or of man-made I 37 3 fibres BNL 25 UK 57 \ IRL 2 I I\DK 6 \ GR 2 \ \ E 8 l P 1 EEC 586 18 61.01 61.01-24 , 25 , 26 Men's or boys ' singlets and other vests , Taiwan tonnes D 593 B III II underpants , briefs , nightshirts , pyjamas , IIIl F 106 61.02 61.02-22 , 23 , 24 bathrobes , dressing gowns and similar articles ,III 1 80 B lie ) other than knitted or crocheted IIII BNL 210 I Il\ II UK 181 61.03 61.03-51 , 55 , 59 , 81 , IRL 4 B 85 , 89 II Il DK 28 C II II|| GR 5 61.04 61.04-11 , 13 , 18 , 91 , Womens' or girls ' singlets and other vests ,\II E 11 B 93 , 98 slips , petticoats , briefs , panties , nightdresses , P 3 pyjamas , nÃ ©gligÃ ©s , bathrobes , dressingg gowns and similar articles , other than knitted or crocheted EEC 1 221 21 (') 61.01 61.01-29 , 31 , 32 Parkas ; anoraks , windcheaters , waister jackets 1 000 D 2 327 B IV I and the like , other than knitted or crocheted , ofI pieces F 174 61.02 61.02-25 , 26 , 28 wool , of cotton or man-made fibres I\ 1 94 B II d ) \ \ BNL 90 I\ \ UK 124 II IIRL 6 \I IDK 17 \ GR 10 E 35 P 7 EEC 2 884 24 60.04 60.04-35 , 47 , 51 , 53 , Men's or boys' nightshirts , pyjamas , Taiwan 1 000 D (2) 1 724 B IV a ) 1 65 , 73 , 81 , 83 bathrobes , dressing gowns and similar articles , pieces F (2) 150 b ) 1 bb ) knitted or crocheted 1 132 2 aa ) BNL 235 bb ) UK 321 c ) 1 IRL 14 d ) 1 bb ) DK 27 2 aa ) GR 14 bb ) E 29 60.05 60.05-84 Women's or girls' nightdresses , pyjamas , P 6 A lib ) 4 11 ) 11 nÃ ©gligÃ ©s , bathrobes , dressing gowns and EEC 2 652 similar articles , knitted or crocheted and I France (') See Appendix . ( 2 ) Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 60.04-53 and 83 : Germany 1987 : 333 000 pieces , France 1987 : 44 000 pieces . No L 386 / 22 31 . 12 . 86Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Women's or girls ' dresses , of wool , of cotton or man-made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 869 99 81 113 122 4 16 6 32 6 2 348 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 774 50 90 86 94 2 10 3 18 3 1 130 28 (') 60.05 A II b ) 4 ee ) 60.05-60 , 63 , 65 Trousers , bib and brace overalls , breeches and shorts ( other than swimwear ), knitted or crocheted , of wool , of cotton or man-made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 254 38 33 53 82 2 4 2 6 1 475 29 61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's or girls' suits and ensembles , other than knitted or crocheted , of wool , of cotton or man-made fibres , excluding ski suits Taiwan 1 000 pieces UK 53 31 61.09 D 61.09-50 Brassieres , woven , knitted or crocheted Taiwan 1 000 pieces UK 301 68 60.03 A 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.05 A II b ) 1 5 aa ) 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 60.05-06 , 07 , 08 , 09 , 91 Babies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 and babies' stockings , socks and sockettes , other than knitted or crocheted , of category 88 Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 56 6 2 6 210 5 2 1 2 1 291 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 386 / 23 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) | ( 8 ) 68 61.02 61.02-01 , 03 (cont'd) Ala ) b ) 61.04 61.04-01 , 09 A 61.11 61.11-10 A 73 60.05 60.05-16 , 17 , 19 Tracksuits of knitted or crocheted fabric , of Taiwan 1 000 D 578 A II b ) 3 wool , of cotton or of man-made textile\ pieces F 54 I fibres \ I 43 I \lBNL 285 lI UK 186 II IIRL 3 || || || liI DK 7 \||| |||| GR 6 || \ E 10 || P 2 EEC 1 174 77 61.01 B Vf) 1 61.01-82 Ski suits , other than knitted or crocheted Taiwan tonnes D F 105 2 61.02 61.02-86 II IIIl I 8 B II e ) 8 aa ) II II llII BNL 7 Il II IIII UK 32 li Il II Illl IRL  IIl\ IlIl DK 1 ||I\ IIl GR 3 Il || II IIIl E  I Il|| P  EEC 158 78 61.01 61.01-03 , 09 , 93 , 94 , Garments , other than knitted or crocheted , Taiwan tonnes D 1 545 A I 97 excluding garments of categories 6 , 7 , 8 , 14 ,I F 251 II b ) 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 andI\ I 178 B V g) 1 77 I BNL 464 2 l\UK 311 3 IRL 22 61.02 61.02-04 , 07 , 93 , 95 , DK 40 All 97 GR 11 B lb) E 14 II e ) 9 aa ) I P 2 bb) EEC 2 838 cc ) 83 60.05 60.05-03 , 04 , 75 , 76 , Overcoats , jackets , blazers and other Taiwan tonnes D 371 A lb) 77 , 78 , 82 garments , including ski suits , knitted or F 69 Ila ) crocheted , excluding garments of categories 4 , I 48 b ) 4 hh ) 11 5,7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and BNL 54 22 75 UK 58 33 IRL 2 44 DK 8 kk ) 11 GR 6 E 8 P 2 EEC 626 No L 386 / 24 Official Journal of the European Communities 31 . 12 . 86 GROUP III A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like Taiwan tonnes D F I BNL UK IRL 305 106 84 60 121 DK 7 GR 13 E P 38 8 EEC 742 35 51.04 51.04-05 , 10 , 11 , 13 , Woven fabrics of synthetic fibres ( continuous), Taiwan tonnes D 398 A II 15 , 17 , 18 , 21 , 23 , 25 , other than those for tyres of category 114 F 147 IV 27 , 28 , 32 , 34 , 36 , 41 , I 567 48 BNL 2 000 UK 290 IRL 131 DK 21 GR 36 E 59 P 12 EEC 3 661 37 56.07 56.07-50 , 51 , 55 , 56 , Woven fabrics of artificial staple fibres Taiwan tonnes D 2 106 B 59 , 60 , 61 , 65 , 67 , 68 ,\ III F 690 69 , 70 , 71 , 72 , 73 , 74 , llII I 3 849 \ 77, 78 , 82 , 83 , 84 , 87| IlliBNL 955 II ||\ IIII UK 1 891 II || || IIIl IRL 75 llI IIIl DK 199 \\II GR 42 \ II Il \\ll E 86 || li P 17 EEC 9 910 41 ex 51 . 01 51.01-01 , 02 , 03 , 04 , Yarn of man-made fibres (continuous ), not put Taiwan tonnes E 240 A 08 , 09 , 10 , 12 , 20 , 22 , up for retail sale , other than non-textured , \I \ 24, 27 , 29 , 30 , 41 , 42 , single , untwisted or with a twist of not more I\ 43, 44 , 46 , 48 than 50 turns per metre 61 58.05 58.05-01 , 08 , 30 , 40 , Narrow woven fabrics , and narrow fabrics Taiwan tonnes UK 129 A la ) 51 , 59 , 61 , 69 , 73 , 77 , ( bolduc ) consisting of warp without weft c ) 79 , 90 assembled by means of an adhesive , other than II labels and similar articles of category 62 B Elastic fabrics and trimmings ( not knitted or 59.13 59.13-01 , 11 , 13 , 15 , crocheted ), made from textile materials 19 , 32 , 34 , 35 , 39 assembled from rubber thread 62 58.06 58.06-10 , 90 Woven labels , badges and the like , not Taiwan tonnes F 56 embroidered , in the piece , in strips or cut to shape or size 31 . 12 . 86 No L 386 / 25Official Journal of the European Communities GROUP III B ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 10 60.02 60.02-40 Gloves , mittens and mitts , knitted or Taiwan 1 000 D 3 451 A 60.02-50 , 60 , 70 , 80 crocheted I pieces F 1 490 B ||\ I 1 022 \ \ BNL 2 978 \ \\ UK (') 2 190 || ||\ II\ IRL 87 I DK 1.84 GR 50 | || E 563 \ || P 50 EEC 12 065 67 60.05 60.05-92 , 93 , 94 , 95 , Knitted or crocheted clothing accessories other Taiwan tonnes D 236 A II b ) 5 bb ) 96 , 97 , 98 , 99 than for babies ; household linen of all kinds ,||II F 94 B knitted or crocheted ; curtains ( including|||| I 47 \|| drapes and interior blinds , curtain or bed|||| BNL 110 II valances and other furnishing articles knittedIIII UK 166 II or crocheted ; knitted or crocheted blanketsIl IRL 6 II and travelling rugs , other knitted or crochetedIl DK 9 I|| articles including parts of garments or of||II GR 7 || clothing accessories E 16 67 a ) 60.06 60.06-96 , 98 a ) of which : II|| P 3 B III sacks and bags of a kind used for the|| EEC 694 \I packing of goods made from polyethylene Il|| or polypropylene strip 74 60.05 60.05-70 , 71 , 72 , 73 Women's or girls' knitted or crocheted suits Taiwan tonnes D 52 A II b ) 4 gg ) 11 \ and ensembles , of wool , of cotton orliIl F 13 22 \ man-made fibres , excluding ski suits IlII I 14 33 \ liIl BNL 16 44 ||\ IlIl UK 32 I\ Il IRL  I II DK 2 \|| || IIIl GR 2 IIII IlIl E 8 || P 2 EEC 141 ( J ) Within the quantitative limits for the United Kingdom the following sub-limits for products falling under NIMEXE code 60.02-40 : 1987 : 562 000 pieces . GROUP III C ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 91 62.04 62.04-23 , 73 Tents Taiwan tonnes D 238 A II I| I\ F 130 B II \|| I\ I 69 \ I\ BNL 71 \II I\ UK 93 \ IRL 6 \|| \ DK 20 Il II \ GR 14 Il || \ E 16 \ P 2 EEC 659 No L 386 / 26 Official Journal of the European Communities 31 . 12 . 86 ( i ) ( 2 ) ( 3 ) 4 5 6 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Taiwan tonnesNets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 97 a ) 59.05-31 , 51 tonnesa ) of which : nets of fine yarn ( 7 ) ( 8 ) D 108 F 68 I 21 BNL 48 UK 52 IRL 34 DK 167 GR 88 E 7 P 2 EEC 595 D 40 F 12 I 4 BNL 4 UK 22 IRL 8 DK 101 GR 72 E 3 P 1 EEC 267 D 796 F 353 I 183 BNL 203 UK 540 IRL 15 DK 69 GR 14 E 21 P 4 EEC 2 198 110 62.04-25 , 75 Woven pneumatic mattresses Taiwan tonnes62.04 A III B III 31 . 12 . 86 Official Journal of the European Communities No L 386 / 27 Appendix to Annex II Category Country Remarks 4 Taiwan In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 344 tonnes was agreed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 only , broken down as follows : (tonnes) E PD 210 F 4 I 6 BNL 19 UK 98 IRL 2 DK 4 GR 1 EEC 344 6 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear in box 9 the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4 % of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 122 tonnes was agreed for exports of bib and brace overalls , breeches and shorts falling within NIMEXE codes ex 60.05-60 , ex 63 , ex 65 only , broken down as follows : (tonnes) 21 Taiwan 28 Taiwan D 70 F 2 1 2 BNL 8 UK 38 IRL 1 DK 1 GR E P EEC 122